Citation Nr: 1034842	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-26 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for bilateral 
hearing loss prior to October 21, 2008.

2.  Entitlement to a rating in excess of 60 percent for bilateral 
hearing loss from October 21, 2008.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1943 to April 1946. These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an April 2008 rating 
decision of the Oakland, California Department of Veterans 
Affairs (VA) Regional Office (RO) that denied a rating in excess 
of 50 percent for bilateral hearing loss and denied TDIU.  An 
April 2009 rating decision increased the rating for bilateral 
hearing loss to 60 percent, effective October 21, 2008.  As the 
Veteran continues to express disagreement with the assigned 
ratings, and the ratings are less than the maximum under the 
applicable criteria, the claim remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  In August 2009 the case was 
remanded for further development.

The August 2009 Board remand referred to the RO for clarification 
and any appropriate action two apparent claims of service 
connection.  As such action was not completed (the Appeals 
Management Center referred the matters to the RO), the matters 
are, once again, referred to the RO for clarification and any 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to October 21, 2008, the Veteran's hearing acuity is 
not shown to have been worse than level XI in the right ear with 
level VI in the left ear.

2.  From October 21, 2008, the Veteran's hearing acuity is not 
shown to have been worse than level XI in the right ear with 
level VII in the left ear.

3.  The Veteran's only service-connected disability, bilateral 
hearing loss rated 60 percent, is not shown to be of such nature 
and severity as to preclude him from obtaining or maintaining 
substantially gainful employment.
CONCLUSIONS OF LAW

1.  Prior to October 21, 2008, a rating in excess of 50 percent 
is not warranted for the Veteran's bilateral hearing loss.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, Tables 
VI, VIA, VII, Diagnostic Code (Code) 6100, 4.86 (2009).

2.  From October 21, 2008, a rating in excess of 60 percent is 
not warranted for the Veteran's bilateral hearing loss.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, Tables 
VI, VIA, VII, Code 6100, 4.86 (2009).

3.  The schedular requirements for TDIU are met; however, a TDIU 
rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(April 30, 2008)).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 
(Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A February 2008 letter 
provided such notice.  A June 2009 letter provided notice with 
respect to the TDIU claim.  The claims were readjudicated after 
further development was completed (and the Veteran had 
opportunity to respond).  See June 2010 supplemental statement of 
the case.

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records are associated with the claims 
file.  He has not identified any pertinent evidence that is 
outstanding.  He was examined by VA (including in November 2009, 
pursuant to the Board's August 2009 remand), and the Board finds 
the November 2009 examination was adequate for rating purposes, 
as it was based on a review of/familiarity with the pertinent 
medical history, and the findings included the information 
necessary for consideration of the applicable criteria (including 
comment regarding functional impairment).  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  VA's duty to assist is met.  

Factual Background

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

The Veteran's instant claim for increase was received in November 
2007.

On October 2007 VA audiological evaluation, puretone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
60
65
70
75
80

The average puretone thresholds were 105+ decibels, in the right 
ear and 72.5(73) decibels, in the left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in the left 
ear; the right ear could not be tested.

In a March 2008 statement, the Veteran stated that he was no 
longer able to work as a Pastor, as he had difficulty 
communicating with his members.  March 2008 statements from the 
Veteran's wife and son-in-law reiterate that the Veteran is no 
longer able to work as a Pastor due to his hearing loss 
disability.

The Veteran was scheduled for a March 2008 VA audiological 
evaluation; the examiner excused the Veteran from the examination 
as he had been recently tested (in October 2007), and certified 
the results of the October 2007 VA audiometry.

A July 2008 private audiological evaluation report shows the 
Veteran was found to have a profound sensorineural hearing loss 
in the right ear, and moderate to profound sensorineural hearing 
loss in the left ear .  Loud voice W 22 list speech 
discrimination testing revealed 68 percent discrimination in the 
left ear.  Puretone testing was reported in chart form (not 
converted to numerical values).  Because it was alleged that this 
evaluation found increased severity of the hearing, and the 
results were inadequate for rating purposes the Veteran was 
rescheduled for a VA examination.

On October 21, 2008 VA audiological evaluation puretone 
thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
55
55
65
60
75

The average puretone thresholds were 105+ decibels in the right 
ear and 64 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 52 percent in the left ear (the 
right ear could not be tested).

On November 2009 VA audiological evaluation puretone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
50
55
65
60
75

The average puretone thresholds were 105+ decibels in the right 
ear and 64 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 64 percent in the left ear (the 
right ear could not be tested); with monitored live voice testing 
left ear discrimination was found to be 84 percent.  The examiner 
noted "significant improvement in speech discrimination 
abilities with monitored live voice testing suggests the 
probability of a processing disorder."

Regarding his claim for unemployability, the examiner opined:

"With appropriately fitted amplification and assistive 
listening devices, . . . appropriate communication 
techniques to include, face to face conversations, reducing 
as much background noise as possible, reducing the distance 
between speakers and to have others get the Veteran's 
attention before speaking, [the] Veteran's hearing loss 
should pose no significant obstacle to obtaining and 
maintaining gainful employment."

The examiner noted that the Veteran was able to accurately and 
effectively hold a conversation during the evaluation.

Legal Criteria and Analysis

Bilateral hearing loss:

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The Rating Schedule provides a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) for 
hearing impairment, based on testing (by a state-licensed 
audiologist) including puretone thresholds and speech 
discrimination (Maryland CNC test).  Where there is an 
exceptional pattern of hearing impairment (as defined in 
38 C.F.R. § 4.86) the rating may be solely on puretone threshold 
testing (Table VIA) (if such results in the higher numeral).  
Table VII is used to determine the rating assigned by combining 
the Roman numeral designations for hearing impairment of each 
ear.  See 38 C.F.R. § 4.85.  

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric designations 
assigned after audiometry evaluations are rendered.  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

Where entitlement to compensation has already been established 
and increase in disability is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, staged ratings may be appropriate in an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  As noted above, the RO has 
assigned staged ratings, and each "stage" will be addressed in 
turn. 
Rating Prior to October 21, 2008:

The only audiometry during this time period adequate for rating 
purposes was the audiometry on VA evaluation in October 2007.  
The audiometry found an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86), warranting rating under the 
alternate criteria of Table VIA.  Under Table VIA (the alternate 
criteria are more favorable to the Veteran), the findings reflect 
Level XI hearing in the right ear and Level VI hearing in the 
left ear.  Under 38 C.F.R. § 4.85, Table VII, where hearing 
acuity in the better ear is Level VI and hearing acuity in the 
poorer ear is Level XI, a 50 percent rating under Code 6100 is 
to be assigned.  

The rating of hearing loss disability involves a mechanical 
application of the rating schedule to numeric designations 
assigned to official audiometry results.  Here, such process 
establishes that a schedular rating in excess of 50 percent is 
not warranted prior to October 21, 2008.

From October 21, 2008:

The only audiometry sufficient for rating purposes during this 
time period is the audiometry on VA evaluations in October 2008 
and in November 2009 (pursuant to the Board's August 2009 
remand).  An exceptional pattern of hearing impairment was again 
found.  However, considering these findings under Table VIA is 
not more beneficial to the Veteran.  On October 21, 2008 
evaluation (rating under Table VIA) the findings reflect a Level 
XI hearing in the right ear and Level V hearing in the left ear.  
Under 38 C.F.R. § 4.85, Table VII, where hearing acuity in the 
better ear is Level V and hearing acuity in the poorer ear is 
Level XI, a 40 percent rating under Code 6100 is to be assigned.  
However, under Table VI, the findings reflect Level XI hearing in 
the right ear and Level VII hearing in the left ear; and as 
evaluation under these criteria produces a result more favorable 
to the Veteran, those are the criteria to be applied.  Under 
38 C.F.R. § 4.85, Table VII, where hearing acuity in the better 
ear is Level VII and hearing acuity in the poorer ear is Level 
XI, a 60 percent rating under Code 6100 is to be assigned.  

The findings on November 2009 VA evaluation (rating under Table 
VIA) reflect Level XI hearing in the right ear and Level V 
hearing in the left ear.  Under 38 C.F.R. § 4.85, Table VII, 
where hearing acuity in the better ear is Level V and hearing 
acuity in the poorer ear is Level XI, a 40 percent rating under 
Code 6100 is to be assigned.  Applying Table VI, the findings 
reflect Level XI hearing in the right ear and Level VI hearing in 
the left ear.  Under 38 C.F.R. § 4.85, Table VII, where hearing 
acuity in the better ear is Level VI and hearing acuity in the 
poorer ear is Level XI, a 50 percent rating under Code 6100 is 
to be assigned.  

As stated above, the rating of hearing loss disability involves a 
mechanical application of the rating schedule to numeric 
designations assigned to official audiometry results.  Here, such 
process establishes that a rating in excess of 60 percent clearly 
is not warranted from October 21, 2008.

Extraschedular evaluation:

The Board also has considered whether the Veteran's claim 
warrants referral for extraschedular consideration.  Under Thun 
v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry 
for determining whether a Veteran is entitled to an 
extraschedular rating.  First, it must be determined whether the 
disability picture is such that schedular criteria are 
inadequate, i.e., whether there are manifestations of impairment 
that are not encompassed by the schedular criteria.  Second, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, and is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided by 
the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability picture 
and that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the Veteran's disability 
picture requires the assignment of an extraschedular rating.  
Here, comparing the manifestations of the Veteran's bilateral 
hearing loss disability with the applicable schedular criteria, 
the Board finds that nature of the manifestations and severity of 
associated impairment (as described by the November 2009 VA 
examiner) shown throughout are wholly encompassed by the 
schedular criteria.  Consequently, the schedular criteria are not 
inadequate, and referral for consideration of an extraschedular 
rating is not necessary.  

TDIU:

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the veteran is 
precluded from obtaining or maintaining any gainful employment 
consistent with his education and occupational  experience, by 
reason of his service-connected disabilities.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent.  For those veterans who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a), total disability 
ratings for compensation may nevertheless be assigned when it is 
found that the service- connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra- schedular 
consideration.  38 C.F.R. § 4.16(b).

The central inquiry is "whether the veteran's service- connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither non-service-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the 
Board may not consider the effects of the Veteran's advancing age 
on his ability to function.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The Veteran's only service-connected disability, bilateral 
hearing loss, is now rated 60 percent.  Accordingly, the 
schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are met.  

To establish entitlement to TDIU, however, it must also be shown 
that, due to the service-connected disability alone, the Veteran 
is unable to obtain or pursue substantially gainful employment.  
The preponderance of the evidence is against such a finding. 

The competent (medical) evidence of record does not reflect that 
the Veteran's service-connected disability alone prevents him 
from participating in all forms of regular substantially gainful 
employment.  The November 2009 VA examiner concluded, with 
explanation,  that the Veteran's service-connected bilateral 
hearing loss disability did not preclude him from employment.  
There is no medical opinion to the contrary.   

The evidence does not show that the service-connected bilateral 
hearing loss disability is of such unusual disabling nature as to 
preclude the Veteran from all types of substantial employment.  
"The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain and 
keep employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment."  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The November 2009 
VA examiner concluded after reviewing the Veteran's claims file 
that with appropriately fitted amplification and assistive 
listening devices, and appropriate communication techniques, the 
Veteran's hearing loss should pose no significant obstacle to 
obtaining and maintaining gainful employment.   The Board finds 
noteworthy that the examiner indicated that during the 
examination the Veteran was able to effectively and accurately 
conduct a conversation.  While the amount of hearing loss shown 
would be expected to result in quite substantial occupational 
impairment in the types of employment that require any extensive 
oral communication (such as his former occupation as a pastor, 
the Board finds no reason to question the Veteran's and other lay 
accounts regarding such impairment), there is no reason why the 
hearing loss would prevent him from participating in employment 
that does not require significant oral communication consistent 
with his education and experience.

Hence, the Board concludes that the preponderance of the evidence 
is against a finding that the Veteran's service- connected 
bilateral hearing loss renders him unemployable.  The benefit of 
the doubt doctrine does not apply and the claim must be denied. 


ORDER

The appeal seeking ratings for bilateral hearing loss in excess 
of 50 percent prior to October 21, 2008 and in excess of 60 
percent from that date is denied.

A TDIU rating is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


